Van Brunt, J.
The undertaking sued upon was given to release the debtor’s property from the levy of the attachment—in other words, the undertaking stands in the place of the property ; the consideration for the undertaking was the fact of the right to levy the attachment upon the property of the defendant named therein. *166The attachment having been set aside upon the ground that it was not properly issued, the consideration for the execution of the undertaking entirely fails; and consequently it cannot be enforced. If the property has been taken under the attachment, it must be returned upon the attachment being vacated.
Judgment must be given for defendants, with costs and allowance.
Judgment accordingly.